IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

JAMONNIE ANDREWS,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-3811

STATE OF FLORIDA,

     Respondent.
___________________________/


Opinion filed January 7, 2015.

Petition for Writ of Mandamus -- Original Jurisdiction.

Jamonnie Andrews, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Assistant Attorney
General, Tallahassee, for Respondent.


PER CURIAM.

      We deny the petition for writ of mandamus because the circuit court has

recently granted petitioner leave to amend his pending motion for post-conviction

relief. See Munn v. Fla. Parole Comm’n, 807 So. 2d 733 (Fla. 1st DCA 2002).

However, we encourage the circuit court to continue its efforts to expeditiously

dispose of the motion pending below. Wilson v. State, 775 So. 2d 1003 (Fla. 1st

DCA 2001).
BENTON, CLARK, and SWANSON, JJ., CONCUR.




                              2